Detailed Action
Claims 1-20 are pending. 
Claims 1-20 are rejected.

Claim Objections
Claim 11 is objected to because of the following informalities:  the claim recites “execute the cloud-based hub to processing the image”. As best understood, this is considered a typographical error and will be interpreted as “execute the cloud-based hub to process the image”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation " the at least two of the plurality of nodes " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation " the at least two of the plurality of nodes " in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-10, 12, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al (Pub. No.: US 2012/0304233).
As per claim 1, Roberts discloses a system for providing cloud-based centralized hub access to media stored in a plurality of cloud services (Roberts,  Fig 1), the system comprising: -	a non-transitory, computer-readable medium (Roberts,  paragraph 0098) storing a cloud-based hub accessible by a user via a user device over a communication network; and -	an electronic processor (Roberts,  paragraph 0098) configured to execute the cloud-based hub to -	receive input from the user selecting an entity (Roberts,  paragraph 0057, A user of the media content access device displaying GUI 600 may use the media content information 702 displayed in window 700 to find and select a particular media content instance included in local media content 112 and/or cloud media content 106 in any suitable manner), -	access an index associated with the entity (Roberts,  paragraph 0057, 0059, In response to a user selection of a media content instance in GUI 600, the media content access device may generate and submit a request for access to the media content instance. Management facility 306 may receive and determine how to process the request, based on heuristic 314 and information included in the request, device index 310, and/or media index 312, in order to provide agnostic and seamless access to the media content instance to fulfill the request; For , a first entry in the index including a link to first media accessible through a first cloud service (Roberts,  Fig 5, paragraph 0045,  media index 312 having entries 502 (e.g., entries 502-1 through 502-3) for media content instances. As shown, entry 502-1 may specify an identifier for a particular media content instance (e.g., "MCI-1"), a location at which the media content instance is stored (e.g., a location on a device labeled "Device A"), a media data format in which the media content instance is stored (e.g., format "MP4"), a source of the media content instance (e.g., a source labeled "TV service"))  and a second entry in the index including a second link to second media accessible through a second cloud service (Roberts,  Fig 5, paragraph 0045,  media index 312 having entries 502 (e.g., entries 502-1 through 502-3) for media content instances. In similar fashion, entry 502-3 specifies information associated with another media content instance labeled "MCI-2."), and -	in response to selection of the first entry in the index by the user, redirect the user from the cloud-based hub to the first media accessible through the first cloud service (Roberts,  paragraph 0059, management facility 306 may access and use information included in media index 312 to identify media content that is a "best fit" for the device attributes. As used herein, "best fit" media content refers to a selection of media content, selected from available media content, that is best matched to device attributes associated with a content access request and/or best equipped for use in fulfilling a media content access request).

As pre claim 4, claim 1 is incorporated and Roberts discloses wherein the electronic processor is further configured to execute the cloud-based hub (a processor executes the instructions; paragraph [0099])  to display the index associated with the entity (a user of GUI , wherein the index includes a 21WO 2019/074732PCT/US2018/054081 plurality of collections (the media index 312 includes movies and MP4 files from a user's digital media content collection stored on multiple access devices (collections); figure 5; paragraph [0021]) and, in response to selection of one of the plurality of collections (when the media content instance is subsequently accessed, depicted in the history column of figure 5, by the user from Device A (response to selection of a collection); paragraph [0045)), redirects the user to media included in the one of the plurality of collections (directing the user of computing device 206, accessing cloud network 104 via cloud media content subsystem 102, to communicate with the cloud computing devices 204 to obtain the media content accessed (media included in the collection); figures 1, 2; paragraph [0047]);

As pre claim 5, claim 4 is incorporated and Roberts discloses wherein the electronic processor is configured to redirect the user to the media included in the one of the plurality of collections (directing the user of computing device 206, accessing cloud network 104 via cloud media content subsystem 102, to communicate with the cloud computing devices 204 to obtain the media content accessed (media included in the collection); figures 1, 2; paragraph [0047]) by displaying an index of media included in the one of the plurality of collections (a user of GUI 600 selects a particular media content instance (displaying an index of media in the collection); figure 5: paragraphs [0045], [0057]);

As pre claim 6, claim 4 is incorporated and Roberts discloses wherein the electronic processor is configured to display the index associated with the entity (a user of GUI 600 selects a particular media content instance (display the index associated with the entity); figure  by displaying each of the plurality of collections (the media index 312 includes movies and MP4 files from a user's digital media content collection stored on multiple access devices (collections); figure 5; paragraph [0021]) and metadata associated with at least one of the plurality of collections (the media index also includes the history (metadata) associated with the user's digital media content collection stored on multiple access devices; figure 5; paragraph [0021]);

As pre claim 7, claim 6 is incorporated and Roberts discloses wherein the metadata includes at least one selected from a group consisting of a summary description of the one of the plurality of collections, a summary description of the entity, a summary description of the index, and a timeline (the history (metadata) includes the time when the media was stored and the time when the media was subsequently accessed (timeline); figure 5; paragraph [0045]);

As pre claim 8, claim 1 is incorporated and Roberts discloses wherein the electronic processor is further configured to execute the cloud-based hub (a processor executes the instructions; paragraph [0099}) to display a dashboard including a plurality of indexes (providing a GUI (dashboard) for displaying media content represented by the media index for multiple users (plurality of indexes); paragraphs [0035], [0053]);

As pre claim 9, claim 1 is incorporated and Roberts discloses wherein the electronic processor is further configured to execute the cloud-based hub (a processor executes the instructions; paragraph (0099)) to receive input from the user including a search query (providing cloud-based media content services such as media content search (to receive input from the user) when the user inputs a request at step 902 for a media content instance; figure 9;  and return at least a portion of one or more indexes satisfying the search query (triggering a query of media index 312 to identify media content that is available (return a portion of an index satisfying the search query); paragraphs [0027], [(0062]);

As pre claim 10, claim 9 is incorporated and Roberts discloses wherein the search query includes at least one selected from a group consisting of a description of an entity, a description of a collection, a description of media, a type of media, and an identifier of a cloud service (the request (search query) specifies an identifier (description) of the media content instance (entity); paragraphs [0045], [0057]);

As pre claim 12, claim 1 is incorporated and Roberts discloses wherein the user is an owner of the index associated with the entity (the digital rights management DRM properties or permissions associated with media content instance 502-1 in media index 312 (index associated with the entity) indicate the user has DRM rights on device A (is an owner); figure 5; paragraph [0023));

Claims 16 and 19 are rejected under the same rationale as claims 1, 4-10, 12.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 



Claims 2-3 , 17-18 and 20 are rejected under 35 U.S.C. 103 as being anticipated by Roberts et al (Pub. No.: US 2012/0304233) in view of Yan et al (Pub. No.: US 2015/0186478 A1).
As per claim 2, claim 1 is incorporated and Roberts does not explicitly disclose that the electronic processor is further configured to execute the cloud-based hub to display a tree structure including a plurality of nodes and, in response to selection of one of the plurality of nodes by the user, display an index for an entity associated with the one of the plurality of nodes. However, Yan discloses that the electronic processor is further configured to execute the cloud-based hub to display a tree structure including a plurality of nodes and, in response to selection of one of the plurality of nodes by the user, display an index for an entity associated with the one of the plurality of nodes (Yan, paragraph 0021, 0032, wherein Yan teaches to display a certain number of folders and sub-folders; It may be up to the user to use manipulation commands to expand folders and sub-folders, display previews of electronic files. The system may display a folder in the hierarchical tree structure). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Roberts using Yan to achieve the claimed limitation because this would have provided a way to gain the advantage of providing user friendly interface to a cloud service for accessing files via a tree structure.     

	As pre claim 3, claim 2 is incorporated and Roberts in view of Yan discloses wherein the at least two of the plurality of nodes are associated with a selection mechanism for accessing an index including media stored in one or more cloud services pertaining to a plurality of entities associated with the at least two of the plurality of nodes (Yan, paragraph 0032, 0041, 0045); 

Claims 17-18 and 20 are rejected under the same rationale as claims 2-3. 


Claim 11 is rejected under 35 U.S.C. 103 as being anticipated by Roberts et al (Pub. No.: US 2012/0304233) in view of NOH et al (Pub. No.: US 2017/0277722 A1).
As per claim 11, claim 9 is incorporated and Roberts additionally discloses wherein the search query includes an image (the request (search query) may specify an identifier for a media content instance being an image; paragraphs [0016], [0045]) and wherein the electronic processor is further configured to execute the cloud-based hub (a processor executes the instructions; paragraph [0099]) to process the image included in the search query (obtaining a copy of the media content image (process the image) based on the request (search query); paragraph [0079]). Roberts does not explicitly disclose automatically identify at least one entity included in the image and execute the search query based on the at least one entity automatically identified in the image. However NOH discloses automatically identify at least one entity included in the image and execute the search query based on the at least one entity automatically identified in the image (query analyzer detects (identify) an object (entity) in the image search query and returns a search result (execute the search query) corresponding to the object (entity) included in the image type search query (identified in the image); paragraphs [0016], [0059]).

     
Claims 13-15 are rejected under 35 U.S.C. 103 as being anticipated by Roberts et al (Pub. No.: US 2012/0304233)in view of Borensteinet al (Pub. No.: US 2015/0074819 A1).
As per claim 13, claim 1 is incorporated and Roberts does not explicitly disclose wherein the user is not an owner of the index associated with the entity and has received viewing permissions from the owner of the index for accessing the index via the cloud-based hub. However, Borensteinet discloses wherein the user is not an owner of the index associated with the entity (other users (not an owner) share access to an artifact (entity) in an indexed archive authorized by an owner; paragraphs [0030], [0032]) and has received viewing permissions from the owner of the index for accessing the index via the cloud-based hub (the owner of the indexed archive provides the other user permission to access (viewing permission for accessing the index) the particular artifact from the archive in the cloud environment (cloud-based hub); paragraphs [0030], {0081]). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Roberts using Borensteinet to include wherein the user is not an owner of the index associated with the entity and has received viewing permissions from the owner of the index for accessing the index via the cloud-based hub as 

As per claim 14, claim 1 is incorporated and Roberts does not explicitly disclose wherein the user is not an owner of the index associated with the entity and has received viewing and editing permissions from the owner of the index for accessing the index via the cloud-based hub. However, Borensteinet discloses wherein the user is not an owner of the index associated with the entity (other users (not an owner) share access to an artifact (entity) in an indexed archive authorized by an owner; paragraphs [0030], [0032]) and has received viewing and editing permissions from the owner of the index for accessing the index via the cloud-based hub (the owner of the indexed archive provides the other user permission to access and also granting permissions to perform actions upon the artifact (viewing and editing permission for accessing the index), the particular artifact stored in the archive in the cloud environment (cloud-based hub); paragraphs [0030], [0081]). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Roberts using Borensteinet to include wherein the user is not an owner of the index associated with the entity and has received viewing and editing permissions from the owner of the index for accessing the index via the cloud-based hub as disclosed by Borensteinet, in order to gain the advantage of allowing the owner of the index to modify and grant permissions to other users requesting access to the cloud-based hub.
 
As per claim 15, claim 1 is incorporated and Roberts additionally discloses wherein the electronic process is further configured to execute the cloud-based hub (a processor executes the instructions; paragraph [0099]) to receive permissions from the user for the first media accessible through the first cloud service (such that the index facility 304 continues to obtain and update device and media information such as DRM information in the index (permissions from the user) for the media content instance MCI-1 (first media accessible through the first cloud service); figure 5; paragraph [0047]). Roberts does not explicitly disclose the permissions specifying the viewing and editing privileges of other users accessing the index via the cloud-based hub. However, Borensteinet discloses the permissions specifying the viewing and editing privileges of other users accessing the index via the cloud-based hub (the owner of the indexed
archive provides the other users permission to access and also grants permissions to perform actions upon the artifact (viewing and editing permission for accessing the index), the particular artifact stored in the archive in the cloud environment (cloud-based hub); paragraphs [0030], {0081]). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Roberts using Borensteinet to include the permissions specifying the viewing and editing privileges of other users accessing the index via the cloud-based hub as disclosed by Borensteinet, in order to gain the advantage of allowing the owner of the index to modify and grant permissions to other users requesting access to the cloud-based hub.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454